DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11 & 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryosuke Hata (US 2017/0282618).
Ryosuke Hata disclose the following claimed limitations:
* Re clms 1, 11 & 20, a thermal printer & a printing method carried out by a thermal printer (Abst., paras 0039-0042, figs 1-11);
* a conveyance unit/roller, 13, 12/ configured to convey a thermal paper/printing medium, M/ (para 0039, fig s 1-4);
* a thermal head/30/ including a plurality of heating elements/54/ arranged along a line crossing a conveyance direction of the thermal paper (paras 54-55, figs 1-4)
* a controller/5/ configured to:  generate print dot data indicating one or more dots to be printed in each line of a print data (Abst., 0048, 0066-0070, 0072, figs 1-4, & 7)
*  control the conveyance unit/11, 12, 13/ and the thermal head/30/ to print on the thermal paper/M/ according to the print dot data (para 0044, 0047, 0048, figs 1-4);
* determine whether a total number of dots to be printed in a predetermined number of consecutive lines including a last line of the print dot data is greater than or equal to a threshold number, and (para 0066, figs 1-4); 
* when the total number of dots is greater than or equal to the threshold number, control the conveyance unit to convey the thermal paper by a predetermined amount along the conveyance direction after printing of the print dot data is performed/after printing of dot data or printing is completed the medium is fed out of the outlet/ (paras 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clm 3, wherein the controller is further configured to, if the total number of dots to be printed in the predetermined number of consecutive lines including the last line of the print dot data is less than the threshold number, 
* control the conveyance unit to decrease a speed of conveyance/conveyed at a desired speed/ of the thermal paper while the predetermined number of consecutive lines including the last line are being printed (paras 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clm 4, wherein the controller is further configured to control the conveyance unit to not decrease a speed of conveyance/conveyed at a desired speed/ of the thermal paper during the printing of the print dot data if the total number of dots in the predetermined number of consecutive lines including the last line is greater than or equal to the threshold number (paras 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clm 5, wherein the controller is further configured to control the conveyance unit to decrease the speed/ conveyed at a desired speed/ after the predetermined number of consecutive lines including the last line are printed if the total number of dots is greater than or equal to the threshold number (paras 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clm 6, wherein after the printing of the predetermined number of consecutive lines including the last line, the thermal paper is conveyed by the predetermined amount with the decreased speed/conveyed at a desired speed/(paras 0005, 0008, 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clm 7, wherein the speed is gradually decreased/conveyed at a desired speed/(paras 0005, 0008, 0039-0048, 0059-0060, 0066-0070, 0072, figs 1-4 & 7).

* Re clms 8 & 18, a network interface configured to communicate with an external device/3,4/, wherein the controller/5/ is further configured to generate the print dot data based on print data received from the external device via the network interface (paras 0032-0035, 0043, 0082, figs 3).

* Re clms 9 & 19, a memory that stores a flag indicating whether the thermal paper has been conveyed by the predetermined amount after printing has been performed (paras 0043-0046, 0082-0087, fig 3).

* Re clm 10, a lower housing that stores a thermal paper roll/M/ comprising thermal paper/M/ to be conveyed by the conveyance unit/12, 13/ (para 0039, figs 1-2); 
* an upper housing/18/ that covers the thermal paper roll/M/ (para 0039, figs 1-2);
* a port/2a/ through which the printed thermal paper is dispensed (para 0039, figs 1-2).

* Re clm 20, a non-transitory computer readable medium storing a program that when executed causes a thermal printer to perform a method (paras 0001, 0015, 0043-0045, 0082-0086, fig 3).
Allowable Subject Matter
Claims 2 & 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for indicating allowable subject matter of claim 2 is the inclusion of the limitations of a thermal printer that includes wherein the controller is further configured to determine whether the thermal paper was conveyed by the predetermined amount in a previous printing, and when the thermal paper has been conveyed by the predetermined amount in the previous printing, control the conveyance unit to convey the thermal paper along a direction opposite to the conveyance direction. It is these limitations found in the claims, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for indicating allowable subject matter of claims 12-17 is the inclusion of method steps of a thermal printer that includes determining whether the thermal paper has been conveyed by the predetermined amount in a previous printing; and the conveyance unit to convey the thermal paper along a direction opposite to the conveyance direction when the thermal paper has been conveyed by the predetermined amount in the previous printing. It is this method step found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853